UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6476


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIAYON KARDELL EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00099-RAJ-1)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tiayon Kardell Evans, Appellant Pro Se.          Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tiayon        Kardell    Evans       appeals     the   district      court’s

order    denying      a    reduction    in       his   sentence    under    18   U.S.C.

§ 3582(c)(2) (2006).            On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Evans’ informal brief does not challenge the basis for

the district court’s disposition, Evans has forfeited appellate

review    of    the       court’s   order.         Accordingly,      we    affirm   the

district       court’s      judgment.   We        dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                             2